                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG JONES,                                      Case No. 18-cv-07569-HSG
                                   8                    Plaintiff,                         ORDER DENYING AS MOOT
                                                                                           PLAINTIFF'S MOTION FOR
                                   9             v.                                        MISCELLANEOUS RELIEF
                                  10     MEGAN J. BRENNAN,                                 Re: Dkt. No. 36
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court DENIES AS MOOT (Dkt. No. [36]) Plaintiff’s motion for a court order to have
                                  14   Defendant provide a copy of Plaintiff’s deposition transcript to prepare opposition to Defendant’s
                                  15   summary judgment motion. In light of (Dkt. No. [37]) Plaintiff’s Opposition to Defendant’s
                                  16   motion for summary judgment, filed on December 31, 2019, Plaintiff no longer provides a basis
                                  17   for such a court order.
                                  18
                                  19          IT IS SO ORDERED.
                                  20   Dated: 1/15/2020
                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
